Case: 4:16-cv-00207-CDP Doc. #: 156 Filed: 06/20/19 Page: 1 of 1 PageID #: 1580




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

JEANETTE MCKEE, et al.,                   )
                                          )
               Plaintiffs,                )
                                          )
          v.                              )         Case No. 4:16 CV 207 CDP
                                          )
MICHAEL REUTER, et al.,                   )
                                          )
               Defendants.                )

                                     ORDER

      IT IS HEREBY ORDERED that the jury in this cause be kept together

during deliberations and the jury meals shall be furnished at the expense of the

United States District Court.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE



Dated this 20th day of June, 2019.
